Citation Nr: 1311050	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  07-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome (GWS).

2.  Entitlement to service connection for a chronic disability manifested by swelling of both feet, to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a chronic disability manifested by exhaustion with dizzy spells, to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1975, and from February to October 2003.

This appeal to the Board of Veterans Appeals  (Board) arises from a February 2005 rating action that denied service connection for a chronic disability manifested by swelling of both feet, and a chronic disability manifested by exhaustion with dizzy spells, each to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.  This appeal also arises from a July 2006 rating action that denied service connection for GWS.

In February 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of September 2008, the Board remanded the issues of service connection for a chronic disability manifested by swelling of both feet, and a chronic disability manifested by exhaustion with dizzy spells, each to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117, to the RO for further development of the evidence and for due process development. The Board also denied service connection for GWS.  The Veteran appealed the denial of service connection for GWS to the U.S. Court of Appeals for Veterans Claims (Court).  By November 2010 Memorandum Decision, the Court vacated that portion of the September 2008 Board decision that denied service connection for GWS, and remanded the matter to the Board for further adjudication consistent therewith. 

In September 2011, the Board remanded these matters for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is again needed prior to appellate review.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Initially, in the Board's September 2011 remand, the RO/AMC was instructed to return the claims file to the prior November 2009 VA examiner for a supplemental medical opinion.  If the prior examiner was unavailable, the RO was to arrange for the Veteran to undergo a VA examination.  In this case, it appears that the prior November 2009 VA examiner was unavailable, and a VA physician completed a DBQ questionnaire in October 2011.  No additional VA examination was performed, and the opinion appeared to be based solely on documentation within the medical records.  However, the Board specifically instructed that if the prior November 2009 VA examiner was not available, then the Veteran should have been afforded a new VA examination.  Id.  Second, the VA examiner's opinions clearly failed to take into consideration the Veteran's contentions as to chronic and continuous symptoms since service.  See Dalton v. Peake, 21 Vet. App. 23 (2007). 

In this regard, the October 2011 VA physician opined, based on medical records associated with the claims file, that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician notes records in which the Veteran denied dizziness.  The VA physician opined that the bilateral lower extremity edema is due to venous insufficiency, and the presence of edema of the lower extremities was first noted in December 2007.  The complaint of exhaustion is associated with unrefreshed sleep due to sleep apnea, but this complaint was not found in initial VA medical record in 2003 shortly after his release from active duty.  The VA examiner noted that the Veteran was only referred for a sleep study in 2007 for snoring.  The VA examiner concluded that the symptoms were not present after release from active service and until after many years later, specifically the leg edema and exhaustion.  

However, the Board points out that the October 2011 VA examiner failed to consider that the Veteran first complained of total exhaustion with frequent dizzy spells and swelling of the feet when he submitted his initial claim for VA disability benefits, in January 2004, less than four months after his discharge from his last period of active service.  A September 2004 VA general medical examination report reflects that the Veteran complained of occasional periods of lightheadedness and vertigo.  The Veteran also reported a head injury during Desert Storm, from which there were no residuals, no history of seizures.  A September 2004 VA ENT outpatient record reflects that the Veteran was assessed with history of lightheadedness with tinnitus.  It was noted that an audiogram was recommended.  In a July 2005 private medical record, D. J. Weiss, D.O. noted that the Veteran complained of dizziness and subjective vertigo.  It was indicated that the Veteran was referred to an "ENT."  However, there are no records from a private ENT associated with the claims file.  

In addition, during the February 2008 Board hearing, the Veteran testified that he had swelling in his legs, just below his knee to his feet and that he has had swelling in this area of his body since his deployment to Iraq.  With regard to the exhaustion and dizzy spells, the Veteran testified that these symptoms started when he returned from Iraq.  In a December 2009 VA examination report, the VA examiner opined that the Veteran has exhaustion during the day that is likely related to his obstructive sleep apnea and the Veteran has symptoms of mild pitting edema in the bilateral lower extremities that may be attributable to mildly compromised venous circulation.  In addition, she opined that the Veteran's fatigue/dizziness is likely attributable to the sleep apnea, which leads to daytime somnolence.

While the Veteran was not formally diagnosed with sleep apnea or venous insufficiency until many years after service, it does not appear that any of the VA examiners considered the Veteran's contentions and symptoms of a sleep impairment and leg symptoms that dated back to his active service when formulating this opinion. The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23   (2007).   Therefore, if the October 2011 VA examiner is in fact attributing the Veteran's complaints of swelling of both feet, to include bilateral lower extremities, to a diagnosis of venous insufficiency, and his complaints of exhaustion with dizzy spells to a diagnosis of sleep apnea, then the negative nexus opinion is inadequate as it fails to take into account the Veteran's reports of symptoms in service  and the documentation in the records of his complaints within a year after discharge from service.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify and provide authorization for VA to obtain records from the ENT physician that D. J. Weiss, D.O. indicated that he was referring the Veteran to in a July 2005 private medical record, as noted above.  

2.  Obtain all outstanding VA medical records dated from October 2003 to July 2004 and from March 2010 to the present.  These records should include any audiograms performed in conjunction with the September 2004 VA ENT physicians recommendation.  
3.  After completing steps 1 and 2 above, schedule the Veteran for VA examinations, by examiners with the appropriate expertise for further opinions as to the Veteran's claimed disabilities manifested by complaints of swelling of both feet, to include bilateral lower extremities, and complaints of exhaustion with dizzy spells.  The claims files, to include a complete copy of this remand, must be made available and reviewed by each examiner.  Each examination report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate. 

As it pertains to their respective disability, each examiner is asked to determine whether the Veteran's complaints pertaining to  swelling of both feet, to include bilateral lower extremities, and complaints of exhaustion with dizzy spells are attributable to a known diagnosis.  

If the examiners determine that either or both complaints or attributable to known diagnoses, the examiner should so clearly state and then opine as to whether the diagnosed disability is at least as likely as not (i.e. a 50 percent or greater probability) had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If any complaints pertaining to swelling of both feet, to include bilateral lower extremities and complaints of exhaustion with dizzy spells are not attributable to a known clinical diagnosis/es, then the examiner, as it pertains to their respective disability, should determine if there is affirmative evidence that the undiagnosed illness/es was/were not incurred during active service during the Persian Gulf War, or if there is affirmative evidence that the undiagnosed illness/es was/were caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

The examiners must specifically acknowledge and discuss lay evidence regarding the occurrence of in-service complaints as reported by the Veteran, as well as lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  The examiners are also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.   Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The examiners are also requested to reconcile each of their conclusions with those prior VA opinions of record.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

If either examiner cannot provide the requested opinions without resort to speculation, he or she should clearly state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After the requested examinations have been completed, the reports must be reviewed to ensure that they are in compliance with the directives of this remand.  If any examination report is deficient in any manner, it must be returned to the examiner.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims must be adjudicated in light of all pertinent evidence and legal authority. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


